Case 3:19-cv-00085-REP Document 175 Filed 11/19/20 Page 1 of 1 PageID# 2557




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division



LULA WILLIAMS,          a/.,

               Plaintiffs,

V.                                                    Civil Action No. 3:19-cv-00085-REP

MICROBILT CORPORATION,et al..

               Defendants.



                                                 ORDER

       THIS MATTER comes before the Court upon the Joint Motion to Suspend Existing

Deadlines(ECF No. 174)filed by all counsel of record. Based upon the consent of all parties it
is ORDERED,ADJUDGED,AND DECREED THAT:

        1.     The Motion(ECF No. 174) is granted;

       2.      The deadlines in the August 21, 2020 Order[ECF No. 150] are hereby suspended;

       3.      Within ten days of the Court's Order resolving the pending discovery disputes, the

parties shall submit an agreed scheduling order for the resolution ofthe personal jurisdiction issues

regarding Defendant Burgess.
         It is so ORDERED.



Date: November ^^.2020                                                _ZsL
                                                Robert E. Payne
                                                Senior United States District Judge
